 Sari E. Kolatch                                                  Direct: 212-381-8729
                                                                  Email: skolatch@ctswlaw.com


                                             December 22, 2020

Via ECF

Hon. Alvin K. Hellerstein
United States District Judge
United States Courthouse
500 Pearl Street
New York, N.Y. 10007-1312

               Re:    The Law Firm of Hugh H. Mo, P.C. v. Ng Lap Seng,
                      Case No. 20-cv-07077 (AKH)

Dear Judge Hellerstein:

        We represent Ng Lap Seng (“Ng”), the defendant in the above referenced action. We
write to request an extension to January 15, 2021 to file an amended pleading. Pursuant to Rule
15 (a)(1)(A), the deadline for Mr. Ng to amend his answer as a matter of course is December 28,
2020.

        Mr. Ng is currently incarcerated in the Federal Correctional Facility in Allenwood,
Pennsylvania. The facility is on lockdown as a result of Covid-19 which has made it difficult, if
not impossible, to facilitate communication with him. This is our first request for an extension of
time to submit an amended pleading. Hugh Mo, counsel for plaintiff, consents to the extension.

       We appreciate in advance Your Honor’s consideration of this request.


                                             Respectfully submitted,


                                             Sari E. Kolatch



cc:    Hugh Mo, Esq (via ecf)
       Stephen Wagner (via ecf)



                                         {00436527.DOCX; 1}
